Motion to dismiss petition granted, without costs. Appeals from the Justice Court must, in the first instance, be taken to the County Court (UJCA, § 1701). A proceeding to compel a Justice of the Justice Court to perform a duty enjoined by law must be brought at a Special Term of the Supreme Court (CPLR 7804, subd. [b]; 506, subd. [b]), and said Justice should be joined as a party thereto (24 Carmody-Wait 2d, New York Practice, § 145:265). Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.